Citation Nr: 1709149	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for blurred vision.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for streptococci, claimed as chronic strep throat. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased initial evaluation for a low back disability, currently rated as 20 percent disabling.

6.  Entitlement to an increased initial evaluation for retropatellar pain syndrome of the right knee, currently rated as 10 percent disabling. 

7.  Entitlement to an initial compensable evaluation for hypertension. 
8.  Entitlement to an increased initial evaluation for retropatellar pain syndrome of the left knee, currently rated as 10 percent disabling. 

9.  Entitlement to an increased initial evaluation for right shoulder dislocation, post-operative (dominant), currently rated as 10 percent disabling. 

10.  Entitlement to an increased initial evaluation for left knee laxity, currently rated as 10 percent disabling. 

11.  Entitlement to an increased initial evaluation for bilateral pes planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter referred to as the Agency of Original Jurisdiction (AOJ)).

A May 2007 rating decision, in relevant part, denied entitlement to service connection for streptococci, claimed as chronic strep throat.  A June 2008 rating decision, in relevant part, denied entitlement to service connection for bilateral hearing loss.

The Board remanded the appeal in February 2012, for further development.  In April 2013, a supplemental statement of the case (SSOC) was issued.  The Board notes that, in the prior decision, the issue of entitlement to service connection for laxity of the left shoulder, claimed as impairment of the humerus, was on appeal.  A separate April 2013 rating decision granted service connection for this disability.  Since the rating decision represents a full grant of benefits on appeal, that issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The Board also notes that, in its prior decision, the issue of entitlement to an increased rating for a low back disability, included left sciatic nerve pain.  Subsequently, in the April 2013 rating decision, the AOJ awarded service connection for left sciatic nerve pain, claimed as radiculopathy of the left lower extremity, and assigned a separate rating for that disability.  As such, the issue now before the Board is entitlement to an increased rating for a low back disability.

The Board further notes that the Veteran submitted a claim for multiple disabilities in January 2017.  Some of these disabilities have already been adjudicated by the AOJ.  This filing does not meet the requirements of a properly filed notice of disagreement.  See 38 C.F.R. § 20.201 (notice of disagreement must be in terms which can be reasonably construed as disagreement with a determination and a desire for appellate review).  As it is unclear whether the Veteran is filing separate claims for increased ratings, the Board does not have jurisdiction over the issues which are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b).

The record reflects that the Veteran reports attending school for the entire appeal period, and the record does not suggest unemployability due to service-connected disability.  He has is in receipt of a 100 percent total schedular disability rating effective November 2013.  As such, the Board finds that the issue of entitlement to total disability rating based on individual unemployability (TDIU) has not been reasonably raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for PTSD, and entitlement to increased ratings for a low back disability, retropatellar pain syndrome of the right knee, hypertension, retropatellar pain syndrome of the left knee, right shoulder dislocation, left knee laxity, and bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran manifests refractive error, myopic astigmatism, without eye disease.

2.  The Veteran does not currently have a bilateral hearing loss disability for VA purposes.

3.  The Veteran does not have a chronic strep throat disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for blurred vision have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  A bilateral hearing loss disability was not incurred in or aggravated during service, nor may an organic disease of the nervous system be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for chronic strep throat have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was fully satisfied by letters sent to the Veteran in December 2007 and January 2007, prior to adjudication by the AOJ.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by the Board in connection with the claim.  The February 2012 Board remand instructed the AOJ to obtain VA treatment records from the Dallas VA Medical Center (VAMC).  While these records were associated with the claims file, some of the more recent records were not reviewed by the AOJ, as was noted in the April 2013 SSOC.  However, these records are not relevant to the issues on appeal, as such, referral to the AOJ is unnecessary for issuance of an SSOC.  See 38 C.F.R. § 19.37.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's February 2012 remand directives.

Pursuant to the Board's February 2012 remand, VA also provided the Veteran with an audiological examination, an eye examination and an examination pertaining to his claim for chronic strep throat in April 2012 and March 2013.  The examinations contained findings which included consideration of the Veteran's service treatment records, lay contentions, and medical history.  The Board finds that these examinations were adequate and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  These examination reports are supplemented by clinical records, and the Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.  As such, the examination reports reflect substantial compliance with the Board's remand directives.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein. There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.



Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).
Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.  

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and pure tone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate to being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Blurred vision

The Veteran seeks to establish his entitlement to service connection for a disability manifested by blurred vision.  A September 2006 separation examination reflected a diagnosis of myopia.  Myopia is an error of refraction which is also called nearsightedness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1094 (28th ed. 1994).  Notably, refractive errors are deemed constitutional or developmental abnormalities which are not subject to service connection.  38 C.F.R. § 3.303(c).  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003).

The Veteran was afforded VA examination in March 2012, at which time he reported blurry vision especially when not reading glasses, and occasionally seeing fine, floating specks.  He was unaware of any diagnosed eye disease. Following physical examination, the examiner provided a diagnosis of refractive error, myopic astigmatism.  The examiner indicated that the Veteran had no evidence of eye disease with vision fully correctable with ordinary eye glasses.

Here, the Veteran's blurry vision has been attributed to a diagnosis of refractive error, myopic astigmatism.  As indicated above, refractive error is not subject to service connection as a developmental abnormality.  38 C.F.R. § 3.303(c); Terry, 340 F.3d at 1384.  The record reflects no diagnosis of any eye disease.  As such, the Board must find that the Veteran manifests refractive error, myopic astigmatism without eye disease.  In the absence of a current disability as defined by VA regulations, the claim must be denied.  In so holding, the Veteran's report of blurry vision is deemed credible as reflected by his diagnosis of myopia and need for eyeglasses.  However, to the extent the Veteran believes that his blurriness is due to a cause other than refractive error, the Board places greater probative weight to the findings of the March 2012 VA examiner who has greater expertise and training to diagnose eye disorders.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b). 

Bilateral Hearing Loss

The Veteran contends that he currently has a bilateral hearing loss disability which resulted from his service.  At the time of entry into service, a June 1998 audiogram revealed the following pure tune thresholds (in decibels): 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
5
0
0





A subsequent audiogram from January 2006, revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
10
LEFT
20
0
10
0
5

In September 2006, near the time of the Veteran's separation from service, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
10
LEFT
20
0
10
0
5

Service records show that the Veteran underwent an ear and hearing exam in February 2005, and was evaluated for ear protectors at that time.  A review of the Veteran's service records revealed no complaints, symptoms, or diagnoses of bilateral hearing loss.

In the April 2012 VA examination, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT
15
5
15
10
10

The test results from the audiogram were found to be valid for rating purposes.  Speech audiometry revealed speech recognition ability of 100 percent in both ears, with the results being appropriate to use in evaluating the Veteran's hearing.   Acoustic immittance and acoustic reflexes were normal for both ears.  The examiner found that the Veteran had normal hearing in the left ear, and mild to moderate sensorineural hearing loss in the right ear at higher frequencies.

The examiner noted that, at the time of enlistment, the Veteran's hearing was within normal limits.  At the time of separation, the Veteran had mild hearing loss at 6000 Hz.  The examiner acknowledged that an opinion was requested, but concluded that none could be provided because hearing thresholds did not meet the criteria for disability under VA regulations.

In a March 2016 audiology consult for tinnitus, the Veteran reported having a history of military noise exposure.  He also reported using hearing protection when exposed to hazardous noises.  The examiner noted that the Veteran's volunteered pure tone responses were inconsistent and unreliable, and that the Veteran had poor speech recognition threshold and pure tone average agreement.  His word recognition ability was excellent below normal conversation level and at levels below volunteered pure tone thresholds.  The Veteran was later denied service connection for tinnitus in a June 2016 rating decision.

After reviewing the evidence of record, the Board finds that the Veteran does not have a hearing loss disability per VA standards.  As such, entitlement to service connection for bilateral hearing loss is unwarranted.  In order to fulfill the requirements for service connection, the Veteran must have a current disability.  See 38 C.F.R. § 3.303(a).  Under VA laws and regulations, the Veteran does not currently exhibit a hearing loss disability.  See 38 C.F.R. § 3.385.  None of the Veteran's audiograms show any pure tone thresholds of 40 decibels for any of the relevant frequencies, nor are there three thresholds which have a value of 26 decibels or higher.  Similarly, the Veteran's speech recognition ability for each ear is higher than 94 percent.  Thus, the Veteran has no hearing loss disability and would not be entitled to service connection for bilateral hearing loss.

While the April 2012 VA examination did note that there was mild sensorineural hearing loss at higher frequencies in the right ear, the examiner also noted that the Veteran had no hearing loss disability for VA purposes.  As this examination reflects a thorough review of the Veteran's symptoms and medical history, the Board finds it extremely probative in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The Board notes that the Veteran is competent to testify as to symptoms of hearing loss and the date of its onset, as such facts are within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's report of decreased hearing acuity is credible and consistent with the evidence of record, however, with regard to the issue of whether his decreased hearing acuity rises to the level of a hearing loss disability per VA standards (38 C.F.R. § 3.385), the Board places greater probative value on the audiometric and word list testing which provides an objective, accurate measurement of hearing acuity. 

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran does not have a bilateral hearing loss disability.  Accordingly, after weighing all of the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chronic Strep Throat

The Veteran contends that he also developed chronic strep throat as a result of service.  The Veteran's June 1998 Report of Medical Examination, prior to entering service, shows no mouth and throat abnormalities.  While the Veteran was in service, he sought treatment several times for a sore throat.  Records from August 1999, August 2001, March 2002, May 2002, October 2003, January 2004, and February 2004, all document separate reports of the Veteran's sore throat.  A treatment facility report, which documented the Veteran's diagnoses in service, only noted two occasions where strep throat was diagnosed, in January 2004 and February 2006.  In other instances where the Veteran reported throat pain, he was diagnosed with acute pharyngitis. 

In a January 2008 clinical record, the Veteran reported having developed strep throat about 15 times in the past, although he was not treated for strep throat every time.  The examiner noted that the last time the Veteran reported having a sore throat was about one year prior, and that he currently had no difficulties with a sore throat.  In August 2008, the Veteran sought treatment for a sore throat, but the throat culture was negative for streptococcus pyogenes.  In April 2009, the Veteran underwent a tonsillectomy and uvulopalatopharyngoplasty for his sleep apnea disability.  There were no abnormalities noted with these procedures.

In the March 2013 VA examination, the examiner addressed the Veteran's history of sore throat complaints while in service, noting that while there were several instances of sore throat reported, the Veteran had only had a positive strep throat culture on two occasions.  On the other occasions, the Veteran had diagnoses other than strep throat such as influenza, or viral illness.  The results of the throat cultures for those instances were negative for strep throat.  The examiner concluded that since the Veteran had only two documented episodes of strep throat during his 7 year period of active service, and no documented diagnoses of strep throat since 2004, it was not as likely as not that the Veteran's complaints of chronic strep throat were due to, caused by, or incurred in military service.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to service connection for chronic strep throat.  While service records demonstrate that the Veteran had a history of sore throat complaints in service, there were only two instances where those complaints resulted in positive diagnoses of strep throat.  Since separating from service, the Veteran has not had any documented diagnosis of strep throat.  As such, the Veteran does not currently have chronic strep throat, nor has he ever had chronic strep throat in service.

The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the March 2013 VA examination to have significant probative value because it is based on a clinical examination and a thorough review of the Veteran's medical history.  The VA examiner specifically addressed the individual episodes of sore throat that were reported in service, and specified which instances resulted in a positive diagnosis of strep throat.  

The Board has considered the Veteran's lay statements regarding his belief that he has chronic strep throat.  While the Veteran is competent to describe symptoms related to having a sore throat, which he has knowledge of, the Board finds that the actual diagnosis and etiology of chronic strep throat is subject matter that is complex in nature and beyond the competence of a lay person.  See Kahana, 24 Vet. App. at 433.  In this regard, knowledge of the etiology of strep throat involves diagnostic testing which requires specialized skills and knowledge, and extends beyond an immediately observable cause-and-effect relationship.  In fact, the diagnosis of strep throat required the Veteran to undergo throat cultures.  Thus, the Board accords the statements of the Veteran little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Thus, the March 2013 opinion of the VA examiner, who has the necessary training and medical knowledge to competently speak to the issues at hand, outweighs the lay opinion of the Veteran and is most probative in its finding that the Veteran does not have chronic strep throat.  Service connection is therefore unwarranted.

In sum, the Board finds that the Veteran does not have chronic strep throat.  Therefore, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for streptococci, claimed as chronic strep throat. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for blurred vision is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for streptococci, claimed as chronic strep throat, is denied. 


REMAND

The most recent VA examinations of record were conducted in April 2012 for all of the disabilities listed, with the exception of the VA examination for PTSD, which was conducted in January 2008, and a VA examination for a low back disability, which was conducted in March 2014.  In the October 2016 appellate brief submitted by the Veteran's representative, the representative asserts that the Veteran should be entitled to new examinations to accurately evaluate the current nature and severity of the Veteran's disabilities.  An additional examination is appropriate when there is an assertion that the severity of a disability has increased since the most recent VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With regards to the Veteran's claim for PTSD, as noted above, the last VA examination was conducted in January 2008.  The examiner concluded that the Veteran did not have a current diagnosis of PTSD, and that he did not have any emotional problems related to his military service.  A May 2007 memorandum issued by the VA found that the Veteran had provided insufficient evidence to corroborate the stressors giving rise to the claim for PTSD.  In a December 2007 clinical record, the Veteran described an incident during his service in Kuwait where a friend of his had died.  The Veteran reported that this incident affected him, and caused him to be depressed.  The January 2008 VA examination did not address this incident.  A January 2008 clinical record also noted that the Veteran was diagnosed with PTSD in 2000, although no other reference is made to that record.  In addition, the Veteran was also later granted service connection for an adjustment disorder associated with depressed mood.

The February 2012 remand instructions also instructed the AOJ to associate with the claims file, all of the Veteran's outpatient treatment records from the Dallas VAMC.  The AOJ was also directed to request records from two physicians, Dr. M and Dr. N, whom the Veteran identified as having provided treatment to him in the past.  Records from the Dallas VAMC were obtained, and while these records included clinical records from Dr. M and Dr. N, not all of the records were reviewed by the AOJ, as was noted in April 2013 SSOC.  Only records up to April 2011 were reviewed, even though there are more recent records from the Dallas VAMC.

Additionally, with respect to musculoskeletal rating claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examinations of record pertaining to the musculoskeletal rating claims at issue do not comply with the Court's ruling in Correia.  

Thus, based on the reasons described above, a remand is necessary to ensure complete development of the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and review any outstanding VA or private treatment records regarding the issues on appeal that have not yet been associated with the file;

2.  Send the Veteran an additional stressor development letter which requests him to provide specific information regarding events in service that gave rise to his claim for PTSD.  The Veteran should be asked to provide specific details regarding these events, including dates and locations.

3.  Schedule the Veteran for VA examinations to determine the current severity of his right knee, left knee, right shoulder, low back and bilateral pes planus disabilities. The claims file should be made available to the examiners in connection with the examinations.  In addition to the necessary findings, the VA examinations must include:

(1) Range of motion testing in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

(2) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so;

(3) The examiner should then note any functional limitations caused by the disabilities.
     
4.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his service-connected hypertension in accordance with the rating criteria.  The claims file should be made available to the examiner in connection with the examination.  All indicated tests, including blood pressure readings, should be accomplished;

5.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his claimed PTSD.

Based on review of the evidence contained therein and an examination of the Veteran, the examiner should address the following inquiries:

The examiner should identify whether the Veteran manifests PTSD under DSM-IV criteria and, if so, identify the stressors supporting the diagnosis.  The examiner is asked to specifically address the December 2007 clinical record where the Veteran reports witnessing a friend of his die in service, while stationed in Kuwait.  

6.  If PTSD is diagnosed, conduct any additional adjudicative actions to corroborate the stressor(s).

7.  Readjudicate the Veteran's claims.  IIf any benefit sought on appeal remains denied, provide an SSOC to the Veteran and his representative, and give them an appropriate period of time in which to respond.  The SSOC should specify which records in the claims file have been reviewed. Thereafter, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


